Per Curiam.

This is an appeal as of right from the dismissal of appellant’s complaint in prohibition by the Court Appeals for Franklin County.
Appellant contends that the appellee, a judge of the Franklin County Municipal Court, does not have jurisdiction to hear the traffic case which arose from appellant’s arrest for exceeding the posted speed limit in the village of New Albany, located in Franklin County.
Both the Franklin County Municipal Court and the Mayor’s Court in New Albany have jurisdiction to hear the case involving the traffic violation. See R. C. 1901.02, 1901.20 and 1905.01.
Appellant entered a plea of “not guilty” in the May- or’s Court, which then entered in the record a transfer of the cause to the Franklin County Municipal Court. The latter court having county-wide jurisdiction, a writ of prohibition does not lie in this matter, and the judgment of the Court of Appeals dismissing the complaint is affirmed. .

Judgment affirmed.

O’Neill, C. J., Herbert, Celebrezze, W. Brown, P. Brown, Sweeney and Locher, JJ., concur.